Citation Nr: 0113083	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-19 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from May 1961 to April 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for bilateral hearing loss.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken.

By way of history, the Board notes that in April 1982 the 
veteran filed his original claim for service connection for 
bilateral hearing loss.  By June 1982 rating decision, the RO 
granted service connection for bilateral hearing loss and 
assigned a noncompensable rating.  In March 1983, however, 
the RO notified the veteran that he was already service 
connected for hearing loss.  In April 1983 the RO apparently 
realized that the veteran's claim had been mistakenly 
associated with the claims file of another veteran who had a 
similar name, and the June 1982 rating decision was rendered 
void.  The RO notified the veteran of this mistake, and in 
June 1983 issued a rating decision proposing to sever service 
connection for bilateral hearing loss.  The RO noted that the 
veteran's records were confused with those of another veteran 
with a similar name, and that the veteran's high frequency 
hearing loss shown five days subsequent to entry into service 
was not shown to have been aggravated by the veteran's 
service, and that there was no increase in the level of 
disability shown during service.  By September 1983 rating 
decision the RO denied service connection for bilateral 
hearing loss.  

The veteran has submitted copies of service medical records 
that show on entrance examination on May 16, 1961 pure tone 
thresholds in decibels at 500, 1000, 2000, and 4000 Hertz, 
converted to ISO (ANSI) units, were as follows:  20, 15, 20, 
and 5 for the right ear, and 20, 15, 15, and 5 for the left 
ear.  On his separation examination in April 1962, pure tone 
thresholds in decibels at 500, 1000, 2000, 3000 and 4000 
Hertz, converted to ISO (ANSI) units, were as follows:  15, 
10, 5, 25 and 55 for the right ear, and 15, 5, 5, 15 and 55 
for the left ear.  The veteran claims that he had no hearing 
loss upon entrance into service, but did have bilateral 
hearing loss disability, pursuant to VA standards, one month 
after his entrance into service.  The Board construes the 
veteran's contentions as a claim of clear and unmistakable 
error in the 1983 severance action.  The claim of clear and 
unmistakable error in the earlier rating action is 
inextricably intertwined with the application to reopen and 
the matters should be addressed simultaneously.  See Harris 
v. Derwinski 1 Vet. App. 180 (1991).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his bilateral hearing loss since his 
separation from service.  After securing 
the necessary releases, the RO should 
request copies of any previously 
unobtained medical records for 
association with the claims folder.  

3.  Thereafter, the RO should 
readjudicate this claim, including the 
question of whether there was clear and 
unmistakable error committed in the 
September 1983 rating decision which 
severed service connection for bilateral 
hearing loss.  If any benefit sought on 
appeal remains denied, for which a timely 
notice of disagreement has been filed, 
the veteran and his representative, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


